Exhibit 3.3 AMENDED AND RESTATED BYLAWS for DAVITA INC., a Delaware corporation Dated as of September 7, 2016 INDEX Article I CORPORATE PURPOSE 1 Section 1. General Purpose 1 Article II OFFICES 1 Section 1. Principal Office 1 Section 2. Other Offices 1 Article III STOCKHOLDERS 1 Section 1. Place of Meetings 1 Section 2. Annual Meeting 1 Section 3. Organization 1 Section 4. Action Without a Meeting 1 Section 5. Adjournments 2 Section 6. Quorum of Stockholders 2 Section 7. Majority Vote Requirements 2 Section 8. Voting Rights; Proxies 2 Section 9. Inspectors of Election 2 Section 10. Fixing Date for Determination of Stockholders of Record 3 Section 11. List of Stockholders Entitled to Vote 3 Section 12. Advance Notice of Stockholder Business and Nominations 4 Section 13. Proxy Access for Director Nominations 9 Section 14. Conduct of Meetings 20 Article IV DIRECTORS 21 Section 1. Powers 21 i Section 2. Number and Qualification 21 Section 3. Election; Resignation 21 Section 4. Regular Meetings 23 Section 5. Special Meetings 23 Section 6. Telephonic Meetings Permitted 23 Section 7. Vacancies 23 Section 8. Action by Directors Without a Meeting 23 Section 9. Quorum 23 Section 10. Organization 24 Section 11. Removal 24 Section 12. Compensation of Directors of Meetings 24 Article V COMMITTEES 24 Section 1. Committee of Directors 24 Section 2. Meetings and Action of Committees 24 Article VI NOTICES 24 Section 1. Notices of Stockholder Meetings 24 Section 2. Manner of Notice 25 Section 3. Waiver of Notice 25 Article VII OFFICERS 25 Section 1. Officers 25 Section 2. Authority of Certain Officers 25 Section 3. Term of Office; Resignation; Removal; Vacancies 26 Section 4. Appointing Attorneys and Agents; Voting Securities of Other Entities 26 ii Article VIII OTHER PROVISIONS 27 Section 1. Checks and Drafts 27 Section 2. Execution of Contracts 27 Section 3. Fiscal Year 27 Section 4. Seal 27 Section 5. Form of Records 27 Section 6. Forum for Adjudication of Disputes 27 Article IX INDEMNIFICATION 28 Section 1. Indemnification of Officers and Directors 28 Section 2. Prepayment of Expenses 28 Section 3. Claims 28 Section 4. Nonexclusivity of Rights 29 Section 5. Other Sources 29 Section 6. Amendment or Repeal 29 Section 7. Other Indemnification and Prepayment of Expenses 29 Article X STOCK 29 Section 1. Certificates 29 Section 2. Lost, Stolen or Destroyed Stock Certificates 29 Article XI AMENDMENTS 30 iii AMENDED AND RESTATED BYLAWS OF DAVITA INC., a Delaware corporation Article I CORPORATE PURPOSE Section 1. General Purpose. The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of the State of Delaware. Article II
